Citation Nr: 1813376	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-48 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for restrictive lung disease.

4.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus with erectile dysfunction.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2007 rating decision denied service connection for PTSD.  The Veteran did not timely appeal the decision nor submit new and material evidence within one year of the decision.

2.  Evidence received since the February 2007 rating decision, i.e., an October 2011 VA examination report for PTSD which found that the Veteran experienced a wartime stressor that is adequate to support a diagnosis of PTSD, relates to a previously unestablished fact necessary to substantiate the Veteran's claim.

3.  The treatment of the Veteran's diabetes mellitus type II with erectile dysfunction requires the use of an oral hypoglycemic agent, insulin, and diet restriction; the restriction of activities is not required.
4.  The Veteran's restrictive lung disease was not manifest during service and is not attributable to service; restrictive lung disease is not related to his in-service exposure to an herbicide agent during the Vietnam War.


CONCLUSIONS OF LAWS

1.  The February 2007 rating decision that denied service connection for PTSD is final.  38 U.S.C. § 7105(c) (2007); 38 C.F.R. § 3.156 (2007).

2.  Evidence received since the February 2007 rating decision is new and material, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for a disability rating in excess of 20 percent for service-connected diabetes mellitus type II with erectile dysfunction have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

4.  Restrictive lung disease was not incurred in or aggravated by service, to include as due to presumed exposure to an herbicide agent during Vietnam service.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A, (2012); 38 C.F.R. §§ 3.159, 3.303, 307, 309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).
VCAA notice was sent to the Veteran by letters of May 2006 and September 2011.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements of the Veteran, and lay statements.  The Veteran underwent VA examinations in June 2006, October 2011, and May 2016 for diabetes mellitus type 2.  The examination reports are adequate.  See 38 C.F.R.  3.159(c)(4) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

No VA examination and medical opinion were obtained with regard to the Veteran's claimed disability of restrictive lung disease.  VA will provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The third factor has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because the evidence does not indicate that the Veteran's restrictive lung disease may be associated with presumed exposure to an herbicide agent or to an injury or disease incurred in service, a VA medical examination and opinion are not warranted.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010).

The Veteran has not raised any issue with respect to the duties to notify and assist.  The Board is not required to search the record to address procedural arguments that a claimant has not raised.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).

II.  Request to Reopen PTSD Claim

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C. § 7105(c) (2012).  An exception provides that VA shall reopen a disallowed claim if new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C. § 5108 (2012).

New and material evidence is evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration.  Such new and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2017); Anglin v. West, 203 F.3d 1343 (2000).  The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence has been submitted is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

A rating decision of February 2007 denied service connection for PTSD.  The Veteran did not appeal the rating decision nor submit new and material evidence within one year of the decision, which became final.

In June 2011, the Veteran filed a service-connection claim for PTSD.  The Board must address the issue of whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In so doing, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence of record at the time of the February 2007 rating decision consisted of service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, and VA examination reports.  The February 2007 rating decision denied service connection on the basis that an in-service stressor had not been established and that the evidence was insufficient to confirm a link between the Veteran's symptoms and an in-service stressor.

Subsequent to the February 2007 rating decision, an October 2011 VA examination report has been added to the record.  At the time of the February 2007 rating decision, the fact of an in-service stressor that could support a PTSD diagnosis was an evidentiary defect.  The newly submitted October 2011 VA examination report determined that the Veteran experienced a wartime stressor that is adequate to support a diagnosis of PTSD.  The new evidence relates to an unestablished fact necessary to substantiate the claim.  Finding that new and material evidence has been received, the Board reopens the claim of entitlement to service connection for PTSD.  See 38 C.F.R. § 3.156(a) (2017).  The claim will be remanded, as explained in the Remand section below.

III.  Restrictive Lung Disease

Service connection will be granted for a current disability that resulted from an injury or disease incurred in, or aggravated by, active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. § 3.303(b) (2017).  When the fact of chronicity in service or the presumptive period is not adequately supported, service connection may established by a continuity of symptomatology of a listed chronic disease.  See 38 C.F.R. § 3.303(b) (2017).

A veteran who served in the Republic of Vietnam during active military, naval, or air service of the Vietnam era shall be presumed to have been exposed to an herbicide agent, unless affirmative evidence establishes that the veteran was not exposed during service.  See 38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6) (2017).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  See 38 U.S.C. § 1116(a) (2012); 38 C.F.R. § 3.309(e) (2017).

Notwithstanding any evidentiary presumption relating to service connection, a claimant can establish service connection for a disability based upon adequate evidence of actual causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran has restrictive lung disease.  See October 2010 record of Dr. A. S.  There is also an assessment of chronic obstructive pulmonary disease.  See January 2012 record of Dr. G. D; January 2012 VA examination report for heart conditions.  The Veteran argues that his exposure to Agent Orange during service caused his breathing problems.  See VA Form 9 of September 2016.

The Veteran's service treatment records note no lung symptoms.  The Veteran's separation examination report of November 1969 found him to be normal with respect to lungs and chest, and the Veteran reported no lung symptoms.  The Board also notes that the Veteran does not allege, and the record does not indicate, exposure to asbestos during service.

The law relating to presumed service connection for chronic diseases does not apply in this case.  See 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran does not allege, and the evidence does not show, that he suffers from a chronic disease that is listed in § 3.309(a), including bronchiectasis.

The Veteran's service personnel records indicate that he served in the Republic of Vietnam in 1965 and 1966.  Therefore, exposure to an herbicide agent is presumed.  Service connection on a presumptive basis for exposure to an herbicide agent is not applicable in this case, however, because neither COPD nor restrictive lung disease is recognized by VA as a presumptive disability related to exposure to herbicide agents.  See 38 U.S.C. § 1116(a)(1) (2012); 38 C.F.R. § 3.309(e) (2017).

Without regard to the presumptions relating to service connection, a claimant may show that a disability was at least as likely as not caused by an in-service event, including herbicide exposure.  See 38 U.S.C. § 1113(b) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  There is no competent evidence of record indicating that the Veteran's restrictive lung disease was actually caused or aggravated by herbicide exposure or by any disease or injury incurred during service.

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See 38 U.S.C. 1154(a) (2012); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As a layperson, the Veteran is competent to report his symptoms of restrictive lung disease but not to associate them with an event or injury during service or to herbicide exposure.  In this case, given the nature of the disability, linking lung symptoms to service requires specific medical training that is beyond the competency of a layperson.  See 38 C.F.R. § 3.159(a)(1) (2017).

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

IV.  Diabetes Mellitus Type 2

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2017).

While the entire record is reviewed when assigning a disability rating, the present level of disability is of primary concern when service connection has been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board must consider the application of "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods during the period under review.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus type II with erectile dysfunction is rated at 20 percent under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Based on the evidence presented, the Board finds that an evaluation in excess of the currently assigned 20 percent for diabetes mellitus type II is not warranted.

Under DC 7913, a 20 percent rating is warranted when diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

"Regulation of activities" is defined as being prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996).  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).

A rating decision of January 2004 granted service connection for type II diabetes mellitus with erectile dysfunction.  In April 2006, the Veteran filed a claim for rating increase.  In the instant case, the evidence of record, which includes VA medical examinations of June 2006, October 2011, and May 2016, shows that treatment of the Veteran's diabetes mellitus type II requires an oral hypoglycemic agent, insulin, and a restricted diet.  The Veteran's medical providers have not required the regulation of activities.  A higher, 40 percent rating requires insulin dependence, restricted diet, and regulation of activities.  Because the regulation of activities is not required as part of the medical management of the Veteran's diabetes mellitus type 2, all of the criteria for an assignment of a 40 percent disability rating have not been met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).  Accordingly, the claim must be denied.  The Board has considered whether a staged rating is warranted, but finds that the Veteran's diabetes has remained essentially the same during the appeal period and at no time has met the criteria for a higher evaluation.

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  See 38 C.F.R. § 4.119, DC 7913, Note (1) (2017).  The October 2011 VA examination report found that the Veteran did not have diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction caused by diabetes mellitus, or diabetic retinopathy as complications of his diabetes mellitus.  The Veteran reported to the May 2016 VA examiner that he had had diabetic peripheral neuropathy, diabetic retinopathy, and erectile dysfunction for many years.  The examiner determined that the Veteran had diabetic peripheral neuropathy, but not diabetic retinopathy, or diabetic nephropathy or renal dysfunction caused by diabetes mellitus.

The Board notes that the Veteran is currently service connected for peripheral neuropathy, left lower extremity associated with type II diabetes mellitus with erectile dysfunction, and for arteriosclerotic coronary artery disease associated with type II diabetes mellitus with erectile dysfunction.  The Veteran has been denied service connection for: peripheral neuropathy, left upper extremity (left arm); peripheral neuropathy, right upper extremity (right arm), associated with type II diabetes mellitus with erectile dysfunction; and for peripheral neuropathy right lower extremity associated with type II diabetes mellitus with erectile dysfunction.

Entitlement to special monthly compensation (SMC) is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  See 38 U.S.C. § 1114(k) (2012); 38 C.F.R. § 3.350(a) (2017).  The Veteran has been granted entitlement to SMC for the loss of use of a creative organ from January 9, 2003.

A claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU issue has been raised in this case and is addressed in the Remand section below. 


ORDER

The application to reopen the claim of entitlement to service connection for PTSD is granted.

Entitlement to service connection for restrictive lung disease is denied.

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction is denied.


REMAND

I.  PTSD

The Veteran underwent a VA examination for PTSD in October 2011.  Because the examination is not adequate, the Board will remand for a new VA examination.  See 38 C.F.R. § 19.9 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The October 2011 examiner determined that the Veteran's reported Vietnam stressor was related to a fear of hostile military or terrorist activity and was adequate to support the diagnosis of PTSD.  While portions of the October 2011 VA examination report appear to diagnose only anxiety disorder NOS (and not PTSD), other potions suggest that a current diagnosis of PTSD was made.  The report offers inconsistent diagnostic conclusions.  Specifically, in the Diagnostic Summary, the examiner states both that "the Veteran has a diagnosis of PTSD that conforms to the DSM-IV criteria based on today's evaluation" and that "the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria."  Furthermore, the report's Clinical Findings indicate that the Veteran both meets, and does not meet, Criterion E and Criterion F of a PTSD diagnosis.

Another deficiency is that the examiner notes that the Veteran was diagnosed with PTSD following service and that the Veteran "has significant treatment history supportive of his claim," but no citations to diagnosis dates are made, and no attempt is made to discount or otherwise evaluate the PTSD diagnoses of record.

A VA treatment record of December 2003 indicates an Axis I diagnosis of early onset PTSD.  A psychosocial assessment record of February 2004 diagnosed PTSD, delayed onset.  See February 2004 record of Dr. M. H.  A March 2004 record of R.C., licensed professional counselor, also made a diagnostic impression Axis I PTSD.  A November 2010 VA treatment record also makes an assessment of "PTSD- stable on current treatment program."  The VA examiner references none of this specific history other than noting broadly that the Veteran has been diagnosed with PTSD.

The requirement of a "current" disability is satisfied if the disability exists at the time a claim is filed or at any time during the pendency of the appeal.  Service connection may be awarded even though a disability resolves itself prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, a medical opinion is needed as to the likelihood of a link between any PTSD disability diagnosed in conformance with established criteria since the Veteran's claim was filed and an in-service stressor supported by credible evidence.  See 38 C.F.R. §§ 3.304(f), 4.125 (2017).

II.  TDIU

A claim for entitlement to a total rating based on unemployability due to service-connected disability, either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU was raised by the record by a June 2006 private medical opinion (filed in June 2011) expressing that the Veteran is unable to work due to multiple medical problems that include both service-connected and nonservice-connected disabilities.  Furthermore, in October 2017, the Veteran filed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for which the AOJ has undertaken claim development.  VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, was sent to the Veteran in January 2018.

As explained above, the Board is remanding the issue of entitlement to service connection for PTSD.  An eventual grant of service connection for PTSD may impact the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with a psychologist or psychiatrist to determine the nature and etiology of his claimed PTSD.  The Veteran's claims file must be made available for the examiner's review.

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has PTSD or has had PTSD at any time during the pendency of his claim.  If PTSD is identified, the examiner should identify the specific stressors that led to the condition.

The examiner should also offer an opinion as to the impact any diagnosed psychiatric disability has on the Veteran's employability.

All opinions should be supported by a clearly stated rationale.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If a determination remains unfavorable to the Veteran, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and afforded the applicable time period in which to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


